UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 2) Cosi, Inc. (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 22122P101 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [ ]Rule 13d-1(c) [X]Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G/A CUSIP No. 22122P101 Page 2 of 9 Pages NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) ZAM Equities, L.P. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions): (a) [ ] (b) [ ] SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION Delaware SOLE VOTING POWER NUMBER OF SHARES SHARED VOTING POWER BENEFICIALLY OWNED BY EACH REPORTING SOLE DISPOSITIVE POWER PERSON WITH SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.9% TYPE OF REPORTING PERSON (See Instructions) PN SCHEDULE 13G/A CUSIP No. 22122P101 Page 3 of 9 Pages NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Morton Holdings, Inc. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions): (a) [ ] (b) [ ] SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION Delaware SOLE VOTING POWER NUMBER OF SHARES SHARED VOTING POWER BENEFICIALLY OWNED BY EACH REPORTING SOLE DISPOSITIVE POWER PERSON WITH SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.9% TYPE OF REPORTING PERSON (See Instructions) CO SCHEDULE 13G/A CUSIP No. 22122P101 Page 4 of 9 Pages NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Philip B. Korsant CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions): (a) [ ] (b) [ ] SEC USE ONLY CITIZENSHIP OR PLACE OF ORGANIZATION United States of America SOLE VOTING POWER NUMBER OF SHARES SHARED VOTING POWER BENEFICIALLY OWNED BY EACH REPORTING SOLE DISPOSITIVE POWER PERSON WITH SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.9% TYPE OF REPORTING PERSON (See Instructions) IN Item 1(a). Name of Issuer: Cosi, Inc. ("Cosi") Item 1(b). Address of Issuer's Principal Executive Offices: 1751 Lake Cook Road, Suite 600, Deerfield, Illinois 60015 Item 2(a). Name of Persons Filing: This Schedule 13G is being filed on behalf of the following persons ("Reporting Persons"): (i) ZAM Equities, L.P. ("ZAM Equities") (ii) Morton Holdings, Inc. ("Morton Holdings") (iii) Philip B. Korsant("Korsant") * Attached as Exhibit 1 is a copy of an agreement among the Reporting Persons stating (as specified hereinabove) that this Schedule is being filed on behalf of each of them. Item 2(b). Address of Principal Business Office or, if None, Residence: ZAM Equities, L.P. c/o: Morton Holdings, Inc. 35 Ocean Reef Drive, Suite 142 Key Largo, Florida 33037 Morton Holdings, Inc. 35 Ocean Reef Drive, Suite 142 Key Largo, Florida 33037 Philip B. Korsant c/o:Morton Holdings, Inc. 35 Ocean Reef Drive, Suite 142 Key Largo, Florida 33037 Item 2(c). Citizenship: See Item 4 of the attached cover pages Item 2(d). Title of Class of Securities: Common Stock, par value $.01 per share Item 2(e). CUSIP Number: 22122P101 Item 3. If This Statement is Filed Pursuant to Sections 240.13d-1(b) or 240.13d-2(b), Check Whether the Person Filing is a: (a) [] Broker or dealer registered under section 15 of the Act(15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act(15 U.S.C. 78c); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [] An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [] A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) [] Group, in accordance with § 240.13d-1(b)(1)(ii)(K). Item 3 is not applicable. Item 4. Ownership. (a) Amount Beneficially Owned:See Item 9 of the attached cover pages (b) Percent of Class:See Item 11 of the attached cover pages (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See Item 5 of the attached cover pages (ii) Shared power to vote or to direct the vote: See Item 6 of the attached cover pages (iii) Sole power to dispose or to direct the disposition of: See Item 7 of the attached cover pages (iv) Shared power to dispose or to direct the disposition of: See Item 8 of the attached cover pages Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item 5 is not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Morton Holdings, as the sole general partner of ZAM Equities, and Korsant, as the sole shareholder of Morton Holdings, may have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, securities of the Issuer held in the name of ZAM Equities. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group. Item 8 is not applicable. Item 9. Notice of Dissolution of Group. Item 9 is not applicable. Item 10. Certifications. Item 10 is not applicable. SIGNATURE After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2011 ZAM EQUITIES, L.P. By: Morton Holdings, Inc., its sole general partner By: /s/ David Gray Name: David Gray Title: Vice President MORTON HOLDINGS, INC. By: /s/ David Gray Name: David Gray Title: Vice President PHILIP B. KORSANT /s/ Philip B. Korsant
